McBRIDE, C. J.
The testimony in this case is very conflicting and we are disposed to accept the conclusions of the experienced and careful judge who heard the case with the advantage of seeing the witnesses and noting their demeanor while on the stand, rather than to attempt to substitute our judgment formed from a perusal of the testimony in cold type. If the testimony of plaintiff and his witnesses is true, and we accept it as such, plaintiff is entitled to recover. It is contended that some nonlienable items not included in plaintiff’s contract are included in the lien, such as the value of a dog chain and choker, and some labor in hauling slabs, amounting to about $29, but these are easily segregated and no doubt were not allowed by the court.
The decree will be affirmed. Affirmed.